Ringold, A.C.J.
(concurring)—I concur in the result staying the injunction in accord with RAP 8.3 but would deny the motion to modify the commissioner's ruling.
As I view the record before us, Boeing's request for injunctive relief under RCW 19.108.020(1) and the court's general equity powers, was incidental to the primary action against Sierracin for wrongfully using Boeing's trade secrets. The jury awarded: to Boeing $1,635,333 for damages caused by Sierracin's action; to Sierracin, $1,062,442 for *293damages caused by Boeing's antitrust violations.
I agree with the commissioner that RAP 8.1(b) is applicable as a "decision affecting property." A supersedeas requiring a monetary response is adequate here to protect every Boeing interest concerned.